Citation Nr: 0022565	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B. M. 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1968 to February 
1972.

This appeal arose from a December 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to an 
increased evaluation for the service-connected PTSD.  In 
March 1999, the veteran and a witness testified at a personal 
hearing at the RO.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in September 1998.  
Subsequent to this examination, the veteran sought outpatient 
treatment for his psychiatric complaints.  Despite this, no 
attempt was made to re-examine the veteran in order to 
ascertain whether or not his condition had worsened.  
Moreover, it is determined that the RO should determine 
whether there are additional outpatient treatment records 
available which should be obtained for review prior to a 
final determination of the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the North 
Little Rock VA Medical Center's Mental 
Health Clinic and request that they 
provide copies of the veteran's 
outpatient treatment records developed 
between March 1999 and the present.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete VA psychiatric 
examination by a qualified physician.  
The examiner should comment upon which 
criteria of the following best reflects 
the disability resulting from the 
veteran's service-connected PTSD:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has 
been formerly diagnosed, but symptoms 
are not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication.

The examiner must also provide a Global 
Assessment of Functioning (GAF) Score or 
a narrative substitute for that Score.  

All indicated special studies must be 
accomplished.  The claims folder must be 
available to the examiner to review in 
conjunction with the examination and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
PTSD.  If the decision remains adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




